— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Queens County (Schindler, J.), dated July 22, 1991, which dismissed the petition on the ground that a juvenile cannot be prosecuted for the crime of bail jumping in the second degree.
Ordered that the order of disposition is affirmed, without costs or disbursements.
A juvenile cannot be charged with the crime of bail jumping in the second degree (see, Matter of Natasha C., 181 AD2d 404; Matter of David G., 124 Misc 2d 579). Mangano, P. J., Harwood, Miller and Santucci, JJ., concur.